DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 7-10,13-15, 20-23, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/022.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6, 11, 12, 16-19, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term “about” in claims 1, 12, and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purpose the limitations will be interpreted under their merits.
6.	Claims 2-6, 11, 12, 16-19, 24, and 25 are rejected to on the basis of their dependency on claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (PCT Publication WO2016095804A1, “Song”) in view of Kuniki et al. (PCT Publication WO2013114846A1, “Kuniki”).

Regarding claim 1, Song discloses a heat exchanger having an inlet and an outlet, comprising: 
(a) a first channel structure (5) defining a first fluid flow passage, wherein said first channel structure comprises a first plate (5b), a second plate (5b) and a first fluid flow passage; 
wherein the first fluid flow passage is defined by a space between the inner surfaces of the first and second plates; and 
wherein each of the first and second plates has an inner surface facing inwardly toward the first fluid flow passage, and an opposed outer surface facing outwardly away from the first fluid flow passage (fig 5); 
(b) a first electrical heating element (3) located outside the fluid flow passage and adjacent to the outer surface of the first plate of the first channel structure, such that heat produced by the first electrical heating element is transferred through the first plate to the fluid in the first fluid flow passage during use of the heat exchanger; 
wherein the first electrical heating element comprises an electrically insulating dielectric base layer (4) which is closest to the outer surface of the first plate, and an electrically resistive heater layer (1, 2) on the dielectric layer; 
wherein the dielectric base layer comprises a thermally conductive, electrically insulating composite layer comprising a polymer mixed with a particulate filler material (page 3, lines 49-53).
Song does not explicitly disclose wherein the first and second plates are comprised of aluminum. However, the Examiner takes Official Notice that the use of aluminum is old and well known in the art of heat exchanger due to it high heat exchange and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 
Song, as modified, does not explicitly disclose wherein the first electrical heating element has a thickness from about 1 μm to about 1000 μm. Kuniki, however, discloses a heat exchanger wherein an electric heating element (20, fig 6) is 100 μm (page 8 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to have the thickness of the first electrical heating element be 100 μm in order to adequate heating. 

	Regarding claim 2, the combination of Song and Kuniki discloses all previous claim limitations. Song further discloses wherein the dielectric base layer (4) in direct contact with and thermally bonded directly to the outer surface of the first plate (5b, as can be seen in fig 5).

	Regarding claim 5, the combination of Song and Kuniki discloses all previous claim limitations. Song further discloses a turbulence-enhancing insert (513) provided in the first fluid flow passage of the first channel structure, the turbulence-enhancing insert comprising a corrugated fin (5a).

9.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Kuniki as applied to claim 1 above, and further in view of Palanchon et al. (U.S. Patent Publication No. 2017/0176108, Palanchon”).

	Regarding claim 3, the combination of Song and Kuniki discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first plate and the second plate comprises a shaped plate having a generally flat, planar base surrounded on all sides by a raised peripheral sidewall having a planar flange defining a sealing surface along which the raised peripheral flange is sealingly secured to the opposing one of the first and second plates. Palanchon, however, discloses a plate heat exchanger (fig 6) wherein a second plate comprises a shaped plate (12) having a generally flat, planar base surrounded on all sides by a raised peripheral sidewall (16, 18) having a planar flange defining a sealing surface along which the raised peripheral flange is sealingly secured to the opposing one of the first plate (14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to provide the sealing arrangement of Palanchon in order to avoid separate sealing components (5c) thus simplifying the manufacturing process. 

	Regarding claim 4, the combination of Song, Kuniki, and Palanchon discloses all previous claim limitations wherein the first plate is substantially completely flat and the second plate comprises said shaped plate (such as taught by Palanchon, see rejection of claim 3 above).

10.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Kuniki as applied to claim 1 above, and further in view of Mamodia et al. (U.S. Patent Publication No. 2017/0176516, “Mamodia”). 

Regarding claim 6, the combination of Song and Kuniki discloses all previous claim limitations. However, they do not explicitly disclose at least one heat sink plate having an inner surface which is fixed to the outer surface of the first plate by a metallurgical bond, and an outer surface to which the first electrical heating element is directly applied with the dielectric base layer of the first electrical heating element in direct contact with and thermally bonded directly to the outer surface of the heat sink plate. Mamodia, however, discloses a heat exchanger (fig 2) wherein a heat sink plate (134) has an inner surface which is fixed to the outer surface of a first plate (124, 132, 136), and an outer surface to which a first electrical heating element (102) is directly applied with the base layer of the first electrical heating element in direct contact with and thermally bonded directly to the outer surface of the heat sink plate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to provide the heat sink plate of Mamodia in order to provide a reliable bond between the electric heating element and first plate. 
The limitation of “a metallurgical bond” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

11.	Claim(s) 11, 12, 16-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Kuniki as applied to claim 1 above, and further in view of Wu et al. (U.S. Patent Publication No. 2002/0026999, “Wu”).

Regarding claim 11, the combination of Song and Kuniki discloses all previous claim limitations. However, they do not explicitly disclose wherein the space between the inner surfaces of the first and second plates further defines a second fluid flow passage; 
wherein the inlet is in flow communication with the first fluid flow passage, and the outlet is in flow communication with the second fluid flow passage, the inlet and outlet being spaced apart from one another and located along a first edge of the heat exchanger; 
wherein the first and second fluid flow passages are separated from one another by a first dividing rib, with communication between the first and second flow passages being provided at a gap located at a terminal end of the first dividing rib, said gap being located proximate to a second edge of the heat exchanger, so as to provide a U-flow configuration through the first and second fluid flow passages; 
wherein said first electrical heating element is located adjacent to the outer surface of the first plate of the first channel structure.
Wu, however, discloses a heat exchanger (fig 1) wherein the space between the inner surfaces of first (16) and second plates (18) further defines a second fluid flow passage (see annotated fig 1 below); 
wherein the inlet (36) is in flow communication with the first fluid flow passage, and the outlet (38) is in flow communication with the second fluid flow passage, the inlet and outlet being spaced apart from one another and located along a first edge of the heat exchanger; 
wherein the first and second fluid flow passages are separated from one another by a first dividing rib (106), with communication between the first and second flow passages being provided at a gap located at a terminal end of the first dividing rib, said gap being located proximate to a second edge of the heat exchanger, so as to provide a U-flow configuration through the first and second fluid flow passages (fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to provide the inlet/outlet and U-shape configuration of Wu in order to allow for the fluid and inlets to be located on the same side of the heat exchanger. This would result in wherein said first electrical heating element is located adjacent to the outer surface of the first plate of the first channel structure (as they would be at least “adjacent”).

Regarding claim 12, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. Song, as modified, further discloses a second electrical heating element (3, Song) located outside the first and second fluid flow passages (between other plates, see annotated fig 5 below, Song) and adjacent to the outer surface of the second plate of the first channel structure, such that heat produced by the second electrical heating element is transferred through the first plate of the first channel structure to the fluid in the first and second fluid flow passages during use of the heat exchanger (as some heat would transfer through); 
wherein the second electrical heating element has a thickness from about 1 μm to about 1000 μm (such as taught by Kuniki, see rejection of claim 1); 
wherein the second electrical heating element comprises an electrically insulating dielectric base layer (4, Song) which is closest to the outer surface of the second plate, and an electrically resistive heater layer (1, 2, Song) on the dielectric layer; and 
wherein the dielectric base layer comprises a thermally conductive, electrically insulating composite layer comprising a polymer mixed with a particulate filler material (page 3, lines 49-53). 


    PNG
    media_image1.png
    217
    603
    media_image1.png
    Greyscale


Regarding claim 16, the combination of Song and Kuniki discloses all previous claim limitations. Song further discloses a second channel structure (5) comprising a first plate, a second plate and a second fluid flow passage (such as with the first channel structure, see rejection of claim 1); 
wherein the second fluid flow passage is defined by a space between the inner surfaces of the first and second plates of the second channel structure (such as with the first channel structure, see rejection of claim 1); 
wherein the first and second plates of the second channel structure are comprised of aluminum (such as with the first channel structure, see rejection of claim 1); and 
wherein each of the first and second plates of the second channel structure has an inner surface facing inwardly toward the second fluid flow passage, and an opposed outer surface facing outwardly away from the second fluid flow passage (such as with the first channel structure, see rejection of claim 1); 
wherein the outer surface of the second plate of the first channel structure is secured to the outer surface of the second plate of the second channel structure (such as with the first channel structure, see rejection of claim 1).

    PNG
    media_image2.png
    217
    610
    media_image2.png
    Greyscale

However, Song does not explicitly disclose wherein the inlet is in flow communication with the first fluid flow passage, and the outlet is in flow communication with the second fluid flow passage, and the inlet and outlet are located proximate to a first edge of the heat exchanger; 
wherein a communication opening is provided through the second plates proximate to a second edge of the heat exchanger which is remote from the first edge, the communication opening providing flow communication between the first and second fluid flow passages.
Wu, however, discloses a heat exchanger (fig 1) wherein the inlet (36) is in flow communication with the first fluid flow passage (between 16 and 18), and the outlet is in flow communication with the second fluid flow passage (between 20 and 24), and the inlet and outlet are located proximate to a first edge of the heat exchanger (fig 1); 
wherein a communication opening (87) is provided through the second plates proximate to a second edge of the heat exchanger which is remote from the first edge, the communication opening providing flow communication between the first and second fluid flow passages. It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to provide the flow passage configuration of Wu in order to allow for efficient distribution of the working fluid through the heat exchanger. 


Regarding claim 17, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. Song further discloses wherein the second plate of the first channel structure is integrally formed with the second plate of the second channel structure (such as shown in figure 5).

Regarding claim 18, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. Song further discloses a second electrical heating element (3) located outside the first and second fluid flow passages and adjacent to the outer surface of the first plate of the second channel structure (see annotated fig 5 below), such that heat produced by the second electrical heating element is transferred through the first plate of the second channel structure to the fluid in the second fluid flow passage during use of the heat exchanger (as some heat would transfer through); 
wherein the second electrical heating element has a thickness from about 1 μm to about 1000 μm (such as taught by Kuniki, see rejection of claim 1); 
wherein the second electrical heating element comprises an electrically insulating dielectric base layer (4) which is closest to the outer surface of the second plate, and an electrically resistive heater layer (1, 2) on the dielectric layer; and 
wherein the dielectric base layer comprises a thermally conductive, electrically insulating composite layer comprising a polymer mixed with a particulate filler material (page 3, lines 49-53).


    PNG
    media_image3.png
    217
    610
    media_image3.png
    Greyscale



Regarding claim 24, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. Song further discloses wherein at least one of the first electrical heating element (3) and the second electrical heating element (3) has a flat outer surface adapted for thermal contact with one or more vehicle components (via placing a vehicle component on one side of the heat exchanger), for direct heating of the one or more vehicle components. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

Regarding claim 25, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. Song further discloses wherein the flat outer surface of at least one of the first electrical heating element and the second electrical heating element is adapted to support said one or more vehicle components (via placing the component on one side of the heat exchanger); and wherein said one or more vehicle components is capable of comprising one or more battery cells or battery modules of a rechargeable lithium-ion battery for a vehicle. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

12.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Kuniki, and Wu as applied to claim 1 above, and further in view of Palanchon et al. (U.S. Patent Publication No. 2017/0176108, Palanchon”).

	
Regarding claim 19, the combination of Song, Kuniki, and Wu discloses all previous claim limitations. However, they do not explicitly disclose wherein the first and second channel structures each comprise: a shaped first plate having a generally flat, planar base surrounded on all sides by a raised peripheral sidewall having a planar flange defining a sealing surface along which the raised peripheral flange is sealingly secured to a sealing surface of the opposed second plate; and a substantially completely flat second plate. Palanchon, however, discloses a plate heat exchanger (fig 6) wherein a second plate comprises a shaped plate (12) having a generally flat, planar base surrounded on all sides by a raised peripheral sidewall (16, 18) having a planar flange defining a sealing surface along which the raised peripheral flange is sealingly secured to the opposing one of the first plate (14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Song, as modified, to provide the sealing arrangement of Palanchon in order to avoid separate sealing components (5c) thus simplifying the manufacturing process.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763